UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

NELSON T. LOPEZ (#615051)

CIVIL ACTION
VERSUS

NO. 18-509-JWD-RLB
JAMES LEBLANC, ET AL.
OPINION

After independently reviewing the entire record in this case and for the reasons set
forth in the Magistrate Judge's Report dated March 8, 2019, to which no opposition was filed;

IT IS ORDERED that the defendants’ Motions to Dismiss (R. Docs. 16 and 27) are
granted in part, dismissing all of the plaintiffs claims with prejudice, except the plaintiff's
claim asserted against defendants Vittorio and Landry regarding the standing water in the
showers.'

IT IS FUTHER ORDERED that the Court declines the exercise of supplemental
jurisdiction in connection with the plaintiffs potential state law claims, and this matter is

referred back to the Magistrate Judge for further proceedings.

Signed in Baton Rouge, Louisiana, on May 7, 2019.

elo _.

JUDGE JOHN W. deGRAVELLES
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

1 The plaintiff's claim against Becky Meredith also remain pending as she has not yet been served.
